 In the Matter Of PLANKINTON PACKING COMPANYandUNITEDPACKINGHOUSE WORKFRS OF AMERICA, C. I. O.Case No. 13-C-3049.-Decided November 19,1947Mr. Herman J. DeKoven,for the Board.Mr. Arthur R. Curtis,of Chicago, Ill., for the respondent.DECISIONANDORDEROn February 13, 1947, the Trial Examiner, Isadore Greenberg,issued his Intermediate Report in the above-entitled proceeding, find-ing that the respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action as set forth in the copyof the Intermediate Report, attached hereto.Thereafter, the re-spondent filed its exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respond-ent's exceptions and the entire record in the case.'The Board hasalso considered the fact that this case was pending but not yet decidedby the Board on August 22, 1947, the effective date of the Labor Man-agement Relations Act of 1947, and finds, iu accordance with its deci-sion in111atter of MaiWtall and Bruce Company,'that the enactmentof these amendments to the National Labor Relations Act does notimpair the Board's power to adjudicate the present case and to issuean appropriate order herein.The Board accordingly adopts the find-ings, conclusions and recommendations of the Trial Examiner, exceptinsofar as they relate to what constitutes an appropriate order inthe light of the facts of this case.'Coutrar\ to the iespondent s allegations, the Boardtullyconsidered all contentionssubmitted br the respondent duung this proceeding and the representation proceedinghereinconcerned75 N L R B 90 Decision and Order dated October 24, 1947.75 N L R. B, No. 32.241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner, having found that the respondent has violatedSection 8 (5) of the Act, recommended, in accordance with estab-lished Board policy at that time, that the Board order the respondent,upon request, to bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit.However,it appears that the Union has not as yet complied with the provisionsof Section 9 (f), (g), and (h) of the Act, as amended, which provi-sions are now in effect.The situation, therefore, is,similar to thatwhich confronted us in theMarshall and Bruce Companycase,supra.Therefore, in accordance with the majority decision of the Board inthat case and for the reasons stated therein, we shall not issue therecommended unqualified order but shall instead condition our order,in part, upon compliance by the Union with that section of theamended Act within 30 days from the date of the Order herein.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Plankinton Pack-ing Company, Milwaukee, Wisconsin, and its officers, agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively v^ith United PackinghouseWorkers of America, CIO, if and when said labor organization shallhave complied, within 30 days from the date of this order, with Sec-tion 9 (f), (g) and (h) of the Act as amer-ded,4 as the exclusive bar-gaining representative of all the respondent's office and clerical em-ployees, including the office janitor, the load dispatcher, the clerks inthe time and employment office, the credit union employee, the teletypeoperators, the general cashier, the paymaster, the departmental clerks,in the departmental department, the general ledger clerk, the generalutility office man in the auditing department, and the cost clerks inthe cost figuring department, but excluding all plant clerical employeesother than the clerks in the time and employment office and load dis-patcher, the stenographers in the purchasing department and super-intendent's office, the confidential clerk and confidential secretary inthe superintendent's office, the secretary to the plant employmentmanager and head timekeeper, the confidential secretary to the plantmanager, the confidential secretaries to the auditor and office managersMembers Houston and Murdock have indicated in theMarshall and Bruce Companycase their disagreement with the qualification placed upon this Order.However,imA,smuchas the majority position is now law, they accept it without expressing a dissent4As to what constitutes compliance in this respect, seeMatter of Northern VirginiaBroadcasters,Inc, 75 N.LR B. 11. PLANKINTON PACKING COMPANY243and to the department heads of the plant sales and city sales depart-ments,the confidential secretary in the industrial relations depart-ment, switchboard operators,salesmen,nurses,the discrepancy inves-tigator, the department heads and assistant department heads of beef,provision, by-products, plant sales, purchasing, credit, transportation,industrial relations, city sale, voucher, departmental, cost figuring,bookkeeping, order writing and sales distribution departments, thehead of the invoice department, the director of country beef sales, thedirector of soap and canned goods sales and distribution, the plantsuperintendent and assistant plant superintendent, the buyers, graders,weight takers and sorters in the livestock buyer's office, the auditorand office manager, the assistant auditor, the casualty and liabilityinsurance manager, the "beef, lamb and veal man," the "smoked meatman," the plant employment manager, the head timekeeper, the assistant plant employment manager and assistant head timekeeper, andall other supervisors ;(b) In any manner interfering with the efforts of United Packing-house Workers of America, C. I. 0., if and when such labor organiza-tion shall have complied with the filing requirements of the Act, asamended, in the manner set forth above, to negotiate for or to repre-sent the employees in the aforesaid bargaining unit, as their exclusivebargaining representative.2.Take the following affirmative action, which the Board finds willeffectuate the policiesof the Act:(a)Upon request,and upon compliance by United PackinghouseWorkers of America, C. 1. 0., with the filing requirements of the Act, asamended, in the manner set forth above, bargain collectively withUnited Packinghouse Workers of America, C. I. 0., as the exclusiverepresentative of all its employees in the aforesaid appropriate unit,with respect to grievances, labor disputes, wages, rates of pay, hoursof employment or other conditions of employment, and if an under-standing is reached, embody such understanding in a signed agree-ment;(b)Post in conspicuous places throughout its plant at Milwaukee,Wisconsin, copies of the notice attached hereto marked "Appendix A." 5Copies of said notice, to be furnished by the Regional Director for theThirteenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof and maintained by it for thirty (30) consecutive days there-after and also for an additional thirty (30) consecutive days in the5In the event that this Order is enforced by decree of a Circuit Court of Appeals, themshall be inserted,before the words,"A decision and Order" the words"United States Circuit Court of Appeals Enforcing" 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDevent of compliance by United Packinghouse Workers of America,C. I. 0., with the filing requirements of the Act as amended, in conspicu-ous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondentto insure that said notices axe not altered, defaced, or covered by anyother material;(c)Notify the Regional Director for the Thirteenth Region in writ-ing, within ten (10) clays from the date of this Order, and again withinten (10) days from the future date, if any, on which the respondentis officially notified that United Packinghouse Workers, C. I. 0., hasmet the condition hereinabove set forth, what steps the respondent hastaken to comply herewith.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Pack-inghouse Workers of America, C. I. 0., as the exclusive representa-tive of all the employees m the appropriate unit described below;provided said labor organization complies, within thirty (30)days from the date of the aforesaid order of the Board, with Sec-tion 9 (f), (g) and (h) of the National Labor Relations Act, asamended.AVE WILL NOT in any other manner interfere with the efforts ofUnited Packinghouse Workers of America, C. I. 0., to negotiatefor or represent employees of the said bargaining units, as their ex-clusive bargaining agent; provided said labor organization com-plies within thirty (30) days from the date of the aforesaid orderof the Board, with Section 9 (f), (g) and (h) of the NationalLabor Relations Act, as amended.WE WILL BARGAIN collectively upon request with United Pack-inghouse Workers of America, C. 1. 0., as the exclusive bargainingrepresentative of all employees in the unit described herein withrespect to labor disputes, grievances, wages, rates of pay, hoursof einploynient, or other terms or conditions of employment, andi i an understanding is reached, embody such understanding in asigned agreement: provided said labor organization complieswithin thirty (30) days from the date of the aforesaid order ofthe Board, wit ii Section 9 (f). (g) and (h) of the National LaborRelations Act, as amended.The bargaining unit is: PLANKINTON PACKING COMPANY245All of the respondent's office and clerical employees, includingthe office janitor, the load dispatcher, the clerks in the time andemployment office, the credit union employee, the teletype opera-tors, the general cashier, the paymaster, the departmental clerksin the departmental department, the general ledger clerk, thegeneral utility office man in the auditing department, and the costclerks in the cost figuring department, but excludingall plantclerical employees other than the clerks in the time and employ-ment office and the load dispatcher, the stenographers in the pur-chasing department and superintendent's office, the confidentialclerk and confidential secretary in the superintendent's office, thesecretary to the plant employment manager and head timekeeper,the confidential secretary to the plant manager, the confidentialsecretaries to the auditor and office manager and to the departmentheads of the plant sales and citysalesdepartments, the confidentialsecretary in the industrial relations department, switchboardoperators, salesmen, nurses, the discrepancy investigator, the de-partment heads and assistant department heads of beef, provision,by-products, plant sales, purchasing, credit, transportation, in-dustrial relations, city sales, voucher, departmental, cost figuring,bookkeeping, order writing and sales distribution departments,the head of the invoice department, the director of country beefsales, the director of soap and canned goodssales anddistribution,the plant superintendent and assistant plant superintendent, thebuyers, graders, weight takers and sorters in the livestock buyer'soffice, the auditor and office manager, the assistant auditor, thecasualty and liability insurance manager, the "beef, lamb and vealman," the "smoked meat nian," the plant employment manager,the head timekeeper, the assistant plant employment manager andassistant head timekeeper, and all other supervisors.All our employeesare free to become or remainmembers of theabove-named unionor any other labor organization.PLANKINTON PACKING COMPANY,Employer.By --------------------------------(Representative)(Title)INTERMEDIATE REPORTMr. Herman J. DeKoven,for the Board.Mr. Arthur R Curtis,of Chicago,Ill , for the respondent.STATEMENTOF THE CASEUpon a charge duly filed on October 17, 1946, by United Packinghouse Workersof America, C. I. 0., herein called the Union, the National LaborRelations Board,766972-48-vol. 75-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereincalledthe Board,by its Regional Director for the Thirteenth Region(Chicago,Illinois),issued its complaint dated December 23, 1946,against Plank-nnton Packing Company,of Milwaukee,Wisconsin,herein called the respondent,alleging that the respondenthad engagedin and was engaging in unfair laborpractices affecting commerce,within the meaning of Section 8 (1) and (5) andSection 2(6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint together with copies of the charge andnotices of hearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices,the complaint alleges in substancethat the Union,having been duly chosen on August 13, 1946, by a majority ofthe employees in a unit of the employees of the respondentdefinedtherein andalleged to be appropriate for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act,as their representative for, purposes ofcollective bargaining,by virtue of Section 9 (a) of the Act,has been and is nowthe exclusive representative of all the employees in such unit for the purposesof collective bargaining with respect to wages,hours of employment,rates ofpay, andother conditions of employment;that on or about September 20, 1946,the Union requested the respondent to bargain collectively with it in respect towages, hours of employment,rates ofpay, andother conditions of employmentas the exclusive representative of the employees in the unit; and that on Sep-tember 20,1946,the respondent refused and ever since has continued to refuseto bargain collectivelywith the Union as such representative,and by such actionhas engaged in andis engagingin unfair labor practices within the meaning ofSection8 (1) and (5) of the Act.In its answerduly filedherein, the respondentadmitsits corporate existence ;that it engages in interstate commerce;that on or about August 13,1946, amajority of the persons voting in an election conducted by theBoard,had desig-natedthe Union as their representative for the purposes of collective bargaining;that the Union has requested the respondent to bargain collectively with it andthat the respondenthas anddoes refuse to bargaincollectivelywith the UnionThe answerfurther alleges that the employees pan ticipating in the election abovereferred to, andconstituting the unit alleged in the complaint to be appropriatefor purposes of collective bargaining,are office or clerical employees,and hencemay notproperly be represented by theUnion, whichalso represents the respond-ent's production and maintenance employees for purposes of collective baigatmng ;that the said bargaining unit contains employees whose conditions of work andinterests are so variedand conflictingthat their inclusion in one bargaining unittendsnot to elf ectuate.but to deleat the policies of theAct ; that thesaid bargain-ing unit includes some supervisory and/or confidential employees,who are not"employees"within themeaningof the Act,that the inclusion of such managerialand/or confidential employees in the same unit with the other employees containedtherein is beyond theauthorityof theBoard;that by reason of the foregoing theunitallegedin the complaint to be approptiate for purposes of collective bargain-ing was erroneously found to be appropriate by the Board;and that,consequently,the respondent is under no duty to recognize oa bargain collectively with the Unionas the representative of the employees in the aforesaid unit, and has committedno unfair labor practices by refusing to bargain with it.Pursuant to notice a hearing was held in Chicago,Illinois,on January13, 1947,before theundersigned,the Trial Examiner duly designated by the Chief TrialExaminerThe Board and the respondent were iepresentecl by counsel.TheUnion did not appearBoth the parties present participated in the hearing and PLANKINTON PACKING COMPANY247were afforded full opportunity to be heard, to examine and cross-examine wit-nesses and to introduce evidence pertinent to the issuesAt the close of the hear-ing a motion of counsel for the Board to conform the pleadings to the proof as tothe correction of names, dates, and other matters not going to the issues wasgranted without objection.Decision was reserved on a motion made by therespondent's counsel at the close of the hearing to dismiss the complaint.Thatmotion is disposed of by the recommendations hereinafter made.Counsel forthe Board and the respondent were heaid in oral argument at the conclusion of thehearing.Counsel for the respondent filed with the undersigned proposed findingsof fact and conclusions of law,' and a brief in support thereof, and a brief wasfiled by counsel for the BoardOn the basis of the foregoing and on the entire record, after having heard andobserved all the proceedings and considered all the evidence offered and received,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,PlankintonPacking Company,isaWisconsin corporation,having its principaloffice andplace of business at Milwaukee,Wisconsin, whereit is engaged in the meat packing business.The respondent in its afore-mentionedoperations during the year1945,used materials valued in excess of $30,000,000,of which more than 10 percent was shippedfrompoints outside the State ofWisconsin,and piocessedgoodsvalued in excess of $37,000,000, of which morethan 60 percent w:is shipped to points outside the State of WisconsinThe respondentadmitsthat it is engaged in commerce within the meaningof the Act.IR THEORGANIZATION INVOLVEDUnited Packinghouse Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to membership em-ployees of the respondent.IIITIIE UNFAIR LABOR PRACTICESA. Therefusal to bargain1.The appropriate unit, representationby theUnion of a majority thereinOn July 25, 1940, after the usual proceedings, the Board issued a Decisionand Direction of Election,` in which it found that all office and clerical employeesof the respondent, including the olhce janitor, the load dispatcher, the clerksin the time and employment office, the credit union employee, the teletypeoperators, the general cashier, the paymaster, the departmental clerks in thedepartmental department, the genes at ledger clerk, the general utility office man1The undersigned rules as follows upon the Proposed Findings of Fact and ProposedConclusions of Law submitted by counsel for the respondent* Proposed Findings of Factnumbers 1 and 8 are acceptedProposed Findings of Fact numbers 2 through 5, and 9through 30 are rejectedProposed Findings of Fact numbers 6 and 7 are rejected insofaras they do not specitv the local of the United Packinghouse workers of America, C. I 0 ,which is alleged to represent the respondent's production and maintenance employees forpurposes of collective bargainingEach and every Proposed Conclusion of Law is rejected.2Matter of Piankiiton Packing Company,Case No 13-R-3352, 69 N L. R B. 920. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDin the auditing department, and the cost clerks in the cost figuring department,but excluding all plant clerical employees other than the clerks in the time andemplcyment office and the load dispatcher, the stenographers in the purchasingdepartmentand superintendent'soffice, the confidential clerk andconfidentialsecretary in the superintendent's office, the secretary to the plantemploymentmanager and head timekeeper, the confidential secretary to the plantmanager,the confidential secretaries to the auditor and office manager and to the depart-ment heads of the plant sales and city sales departments, the confidential secretaryin the industrial relations department, switchboard operators, salesmen, nurses,the discrepancy investigator, the department heads and assistant departmentheads of beef, provision, by-products, plant sales, purchasing, credit, transporta-tion, industrial relations, city sales, voucher, departmental, cost figuring, book-keeping, order writing, and sales distribution departments, the head of theinvoice department, the director of country beef sales, the director of soap andcanned goods sales and distribution, the plant superintendent and assistant plantsuperintendent, the buyers, graders, weight takers and sorters in the livestockbuyer's office, the auditor and office manager, the assistant auditor, the casualtyand liabilityinsurance manager,the "beef,lamb and veal man," the "smokedmeat man," the plant employment manager and head timekeeper, the assistantplant employment manager and assistant head timekeeper, and all other super-visory employees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.On August 13, 1946, pursuant to said Direction of Election, an election by secretballot was conducted under the supervision of the Regional Director of the Boardfor the Thirteenth Region, among the employees in the above-described bargain-ing unit.The tally of ballots showed that of the approximately 59 eligible voters,56 cast valid votes,of which 31 were for the Union, and25 against.No objectionswere filedby any of the parties within the time provided therefor, and, on Septem-ber 6, 1946,the Board certified the Union as the exclusive representative for thepurposesof collective bargaining, of the employees in the unit hereinabovedescribed!The respondentcontests the appropriatenessof the unit found by the Board.In substance, the respondent's positionherein is, as it was in the representationproceeding leading to the Board's Direction of Election and Certification of Repre-sentatives, that :1.Since theUnion representsthe respondent's production and maintenanceemployees;it is inappropriatefor it also to represent the office and clericalemployees ;2.The unit is inappropriate because it containsboth plant clerical employees,and general office employees,who have no community of interest ;3Matter of Plankinton Packing Company,Case No 13-R-3352,supra4In support of the above contention,the respondent introduced into evidence copies of acontract whose terms make it effective from December 23, 1946, to August 11, 1948, wherebyLocal 50 of the Union is recognized as the exclusive collective bargaining representativeof the production and maintenance employees at the respondent'sMilwaukee plant.Thisexhibit,constituting the only evidence bearing on the contested issues introduced in thepresent proceeding which was not before the Board in the prior representation proceeding,was offered to establish that a local of the Union is still recognized,as it was in precedingcontracts,as the bargaining representative of the respondent's production and mainte-nance employees. PLANKINTONPACKING COMPANY2493.Certain employees included in the unit perform managerial and/or con-fidential functions and are so closely associated with management that they are:(a) employers, and not employees within the meaning of the Act, (b) not ap-propriately included in the same unit with the rest of the employees thereincontained.Identical contentions were urged by the respondent and fully considered by theBoard' in the representation proceeding, and there ruled upon adversely to therespondent.In the instant complaint proceeding, the respondent adduced nofurther evidence, and in substance relied upon the same arguments. The under-signed therefore feels that the Board's determination as to the appropriate unitin the representation proceeding is fully dispositive of the contentions withrespect thereto advanced by the respondent.The undersigned is not persuadedby the arguments addressed to him by the respondent in its brief nor by therecord herein that he should not adhere to the findings of the Board in therepresentation case.The undersigned, therefore, finds that all office and clerical employees of therespondent, including the office janitor, the load dispatcher, the clerks in the timeand employment office, the credit union employee, the teletype operators, thegeneral cashier, the paymaster, the departmental clerks in the departmental de-partment, the general ledger clerk, the general utility office man in the auditingdepartment, and the cost clerks in the cost figuring department, but excluding allplant clerical employees other than the clerks in the time and employment officeand the load dispatcher, the stenographers in the purchasing department andsuperintendent's office, the confidential clerk and confidential secretary in thesuperintendent's office, the secretary to the plant employment manager and headtimekeeper, the confidential secretary to the plant manager, the confidential sec-retaries to the auditor and office manager and to The department heads of theplant sales and city sales departments, the confidential secretary in the industrialrelations department, switchboard operators, salesmen, nurses, the discrepancyinvestigator, the department heads and assistant department heads of beef, pro-vision, by-products, plant sales, purchasing, credit, transportation, industrialrelations, city sales, voucher, departmental, cost figuring, bookkeeping, orderwriting, and sales distribution departments, the head of the invoice department,the director of country beef sales. the director of soap and canned goods sales anddistribution, the plant superintendent and assistant plant superintendent, thebuyers, graders, weight takers and sorters in the livestock buyer's office, theauditor and office manager, the assistant auditor, the casualty and liability in-surance manager, the "beef, lamb and veal man," the "smoked meat man," theplant employment manager and head timekeeper, the assistant plant employmentmanager and assistant head timekeeper, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.5As,, counsel for the Board indicated at the hearing and in his brief, the Board, in itsdetermination in the representation proceeding, did not specifically and explicitly rejectthe respondent's contentions that certain employees included in the bargaining unit per-form managerial and/or confidential functions, and therefore should be excluded fromthe said unitThe undersigned extends to the Board's determination the presumption ofregulauty to which it is entitled, and assumes that though it (lid not feel called upon todiscuss these contentions, the Board gave due consideration to them in arriving at itsdecision 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned further finds that on and at all times after August 13, 1946,the Union was the duly designated bargaining representative of a majority ofthe employees in the aforesaid bargaining unit and that, pursuant to the pro-visions of Section 9 (a) of the Act, the Union was' on August 13, 1946, and at alltimes thereafter has been and is now the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions of employment2.The refusal to bargainIt is undisputed that "shortly after September 6, 1946," the Union requested therespondent to bargain collectively with it as the exclusive representative of allthe employees in the above-described appropriate unit and that on September 20,1946, as well as at all times thereafter, the respondent ictused to do soThe undersigned finds that the respondent on September 20, 1946, and at alltimes thereafter, has refused to bargain collectively with the Union as the exclu-sive representative of its employees in an appropriate unit and has therebyinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LFBOP, PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respouddntdesciibedin Section I. above,have a close, intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the ActBecause of the basis of the respondent's iefusal to bargain as indicated bythe facts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the Undersigned will not recommend that the respondent cease and desistfrom the commission of any other unfair labor practicesNevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that therespondent cease and desist from the unfair labor practices found and fromany other acts in any manner interfering with the efforts of the Union to nego-tiate for or represent the employees as exclusive bargaining agent in the unitherein found appropriate.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following.CONCLUSIONS OF LAW1.United Packinghouse Workers of America, C. I 0 , is a labor organi-zation within the meaning of Section 2 (5) of the Act.2All office and clerical employees of the respondent, including the officejanitor, the load dispatcher, the clerks in the time and employment office, thecredit union employee, the teletype operators, the general cashier, the pay- PLANKINTON PACKING COMPANY251master, the departmental clerks in the departmental department, the generalledger clerk. the general utility office man in the auditing department, and thecost clerks in the cost figuring department, but excluding all plant clerical em-ployees other than the clerks in the time and employment office and the loaddispatcher, the stenographers in the purchasing department and superintendent'soffice, the confidential clerk and confidential secretary in the superintendent'soffice, the secretary to the plant employment manager and head timekeeper, theconfidential secretary to the plant manager, the confidential secretaries to theauditor and office manager and to the department heads of the plant sales and citysales departments, the confidential secretary in the industrial relations depart-ment, switchboard operators, salesmen, nurses, the discrepancy investigator, thedepartment heads and assistant department heads of beef, provision, by-products,plant sales, purchasing, credit, transportation, industrial relations, city sales,voucher, departmental, cost figuring, bookkeeping, order writing, and sales distribu-tion departments, the head of the invoice department, the director of country beefsales, the duector of soap and canned goods sales and distribution, the plantsuperintendent and assistant plant superintendent, the buyers, graders, weighttakers and sorters in the livestock buyer's office, the auditor and office manager,the assistant auditor, the casualty and liability insurance manager, the "beef,lamb and veal man," the "smoked meat man," the plant employment manager andhead timekeeper, and all other supervisory employees with authority to hire,promote, discharge, discipline. or otherwise effect changes in the status of em-ployees or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.3United Packinghouse Workers of America, C I. 0., was on August 13, 1946,and at all times thereafter has been the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.4By refusing on September 20, 1946, and at all times thereafter, to bargaincollectively with United Packinghouse Workers of America, C I 0 , as the exclu-sive representative of all its employees in the aforesaid unit, the respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.5By said acts, the respondent' has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act, andhas engagedin and isengaging in unfair labor practices within themeaning ofSection 8 (1) of the Act.6The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, the undersigned recommends that the respondent,Plankinton Packing Company, of Milwaukee,.Wisconsin, and its officers, agents,successors, and assigns shall:ICease and desist from:(a)Refusing to baigain with United Packinghouse Workers of America,C I 0 , as the exclusive representative of all its office and clerical employees,including the office janitor, the load dispatcher, the clerks in the time and 252DECISIONS OF NATIONALLABOR RELATIONS BOARDemployment office, the credit union employee, the teletype operators, the generalcashier, the paymaster, the departmental clerks in the departmental department,the general ledger clerk, the general utility office man in the auditing department,and the cost clerks in the cost figuring department, but excluding all plant clericalemployees other than the clerks in the time and employment office and the loaddispatcher, the stenographers in the purchasing department and superintendent'soffice, the confidential clerk and contdeniial secretary in the superi ntendent'soffice, the secretary to the plant eunplo> inent manager and head timekeeper, theconfidential secretary to the plant manager, the confidential secretaries to theauditor and office manager and to the department heads of the plant sales andcity sales departments, the confidential secretary in the industrial relationsdepartment, switchboard operators, salesmen, nurses, the discrepancy investi-gator. the department heads and assistant department heads of beef, provision,by-products, plant sales, purchasing. credit. transportation, industrial relations,city sales, voucher, departmental, cost figuring, bookkeeping, order writing, andsales distribution departments, the head of the invoice department, the director of^ountry beef sales, the director of soap and canned goods sales and distribution,the plant superintendent and assistant plant superintendent, the buyers, graders,weight takers and sorters in the livestock buyer's office, the auditor and officemanager. the assistant auditor, the casualty and liability insurance manager,the "beef, lamb and veal man," the "smoked meat man," the plant employmentmanager and head timekeeper, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action ;(b)Engaging in any other acts in any manner interfering with the effortsof United Packinghouse Workers of America, C. I 0 , to negotiate for or repre-sent the employees in the aforesaid unit as exclusive bargaining agent.2 Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Packinghouse Workersof America, C I. 0 , as the exclusive bargaining representative of all employeesin the bargaining unit described herein with respect to wages. rates of pay,hours of employment, or other conditions of employment, and if an under-standing is reached, embody such understanding in a signed agreement :(b)Post at its plant in Milwaukee, Wisconsin, copies of the notice attachedto the Intermediate Report herein, marked "Appendix A " Copies of saidnotice, to be furnished by the Regional Director for the Thirteenth Region,shall, after being duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered, defaced,or covered by any other material ;(c)File with the Regional Director for the Thirteenth Region, on or beforeten (10) days from the date of the receipt of this Intermediate Report, a reportin writing setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of the Intermediate Report the respondent notifies said Regional Di-rector in writing that it has complied with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid. PLANKINTON PACKING COMPANY253As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38of said Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C , an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof, and any party or counsel for the Board may within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65. As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.ISADORE GREENBERG,Trial Examiner.Dated February 13, 1947.ERRATUM IN INTERMEDIATE REPORTIn paragraph 1 (a) of the RECOMMENDATIONS contained in the IntermediateReport herein, as originally issued under date of February 13, 1947, the words,"the assistant plant employment manager and assistant head timekeeper" wereinadvertently omitted from the description of the appropriate unit therein setforth.IT IS, THEREFORE, HEREBY ORDERED that the aforesaid description of the appro-priate unit be corrected by the insertion, following the words, "the plant employ-ment manager and head timekeeper,"at line 22,page 252, of the IntermediateReport, of the following:"the assistant plant employment manager and assistanthead timekeeper."ISADORE GREENBERGTrialExaminer.Dated March 4, 1947,APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interfering with the effortsOf UNITED PACKINGHOUSE WORKERS OF AMERICA, C. I. 0., to negotiate for orrepresent the employees in the bargaining unit described below.WE WILL BARGAIN collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit de-scribed below with respect to wages, rates of pay, hours of employment or 254DECISIONS OP NATIONALLABOR RELATIONS BOARDother conditions of employment, and if an understanding is reached, embodysuch understanding an a signed agreementThe bargaining unit is:All our office and clerical employees including the office janitor, the loaddispatcher, the clerks in the time and employment office, the credit unionemployee. the teletype operators, the general cashier, the paymaster, thedepartmental clerks in the depa itmental department, the general ledgerclerk, the general utility office ruin in the auditing department, and thecost clerks in the cost figuring department, but excluding all plantclerical employees other than the clerks in the tine and employmentoffice and the load dispatcher, the stenogiapheas in the purchasing de-partment and superintendent's office, the confidential clerk and confiden-tial secretary in the superintendent's office, the secretary to the plantemployment manager and head tunekeepei, the confidential secretaryto the plant manager, the confidential secretaues to the auditor andoffice manages and to the department heads of the plant sales and citysales departments, the confidential secretary in the industrial relationsdepartment, swrtefiboard operators, salesmen, nurses, the disciepancyinvestigator, the department heads and assistant department heads ofbeef, provision, by-products, plant sales, purchasing, credit, transporta-tion,industrial relations, city sales, voucher, departmental, costfiguring, bookkeeping, order wilting, and sales distribution departments,the head of the invoice deparinient, the directot of country beef sales,the director of soap and canned goods sales and distribution, the plantsuperintendent and assistant plant superintendent, the buyers, graders,weight takers and sorters in the livestock buyer's office, the auditor andofficemanager, the assistant auditor, the casualty and liability insurancemanager, the "beef, lamb and veal man," the "snmoked meat man," theplant employment manager and head timekeeper, the assistant plantemployment manager and assistant head timekeeper, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectivelyrecommend such action.PLANI{INTON PAOi ING COMPANY,Dated --------------------By ---------------------------------(Repiesentative)(Title)Employer.